            Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

             v.
                                                        Crim. No. 19-CR-00018 (ABJ)
 ROGER J. STONE, JR.,

                  Defendant.


                           GOVERNMENT’S OPPOSITION TO
                          DEFENDANT’S MOTION TO COMPEL

       The United States of America, by and through Jessie Liu, United States Attorney for the

District of Columbia, respectfully opposes defendant Roger Stone’s motion to compel production

of the unredacted version of the Special Counsel’s confidential report to the Attorney General.

Doc. 70. Neither the rules governing discovery nor any other legal authority supports Stone’s

request for this document. Moreover, the government is already providing Stone with the evidence

relevant to this case arising out of the Special Counsel’s investigation. Accordingly, Stone is no

more entitled to the unredacted report than he would be to a prosecution or declination

memorandum, which are exempt from discovery under Federal Rule of Criminal Procedure

16(a)(2).

                                         STATEMENT

       On January 6, 2017, the U.S. Intelligence Community (“USIC”) released an assessment

entitled “Assessing Russian Activities and Intentions in Recent US Elections.”                See

https://www.dni.gov/files/documents/ICA_2017_01.pdf (the “ICA”). Among other things, the

USIC assessed that “Russian efforts to influence the 2016 US presidential election represent the

most recent expression of Moscow’s longstanding desire to undermine the US-led liberal


                                                1
          Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 2 of 8



democratic order, but these activities demonstrated a significant escalation in directness, level of

activity, and scope of effort compared to previous operations.” ICA ii. “Russia, like its Soviet

predecessor,” the ICA continued, “has a history of conducting covert influence campaigns focused

on US presidential elections that have used intelligence officers and agents and press placements

to disparage candidates perceived as hostile to the Kremlin.” Id.

       Shortly thereafter, the U.S. House of Representatives Permanent Select Committee on

Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence (“SSCI”), and the

Federal Bureau of Investigation (“FBI”) opened or announced investigations into Russian

interference in the 2016 U.S. presidential election.

       On January 13, 2017, the Chairman and Vice Chairman of SSCI issued a joint statement

announcing an inquiry into the intelligence reporting behind the USIC assessment. Joint Statement

on Committee Inquiry into Russian Intelligence Activities (Jan. 13, 2017), available at

https://www.intelligence.senate.gov/press/joint-statement-committee-inquiry-russian-

intelligence-activities. On January 25, 2017, the Chairman and Ranking Member of HPSCI issued

a joint statement announcing that the Committee had been undertaking a similar inquiry. Joint

Statement on Progress of Bipartisan HPSCI Inquiry into Russian Active Measures (Jan. 25, 2017),

available at https://intelligence.house.gov/news/documentsingle.aspx?DocumentID=211.

       On March 20, 2017, then-FBI Director James B. Comey testified before HPSCI about the

FBI’s investigation into Russian interference with the 2016 presidential election. In open session,

Comey stated:

       I have been authorized by the Department of Justice to confirm that the FBI, as part
       of our counterintelligence mission, is investigating the Russian government’s
       efforts to interfere in the 2016 presidential election, and that includes investigating
       the nature of any links between individuals associated with the Trump campaign
       and the Russian government and whether there was any coordination between the
       campaign and Russia’s efforts.

                                                 2
             Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 3 of 8




Statement of FBI Director James B. Comey, H. Perm. Select Comm. on Intelligence, Hearing on

Russian Active Measures Investigation (Mar. 20, 2017) (“Comey Testimony”), available at

https://www.fbi.gov/news/testimony/hpsci-hearing-titled-russian-active-measures-investigation.

Comey added that “[a]s with any counterintelligence investigation, this will also include an

assessment of whether any crimes were committed.” Id.

       On May 17, 2017, Acting Attorney General Rod J. Rosenstein issued an order appointing

Robert S. Mueller, III, as Special Counsel “to investigate Russian interference with the 2016

presidential election and related matters.” Office of the Deputy Att’y Gen., Order No. 3915-2017,

Appointment of Special Counsel to Investigate Russian Interference with the 2016 Presidential

Election and Related Matters, May 17, 2017, available at https://www.justice.gov/opa/press-

release/file/967231/download (“Appointment Order”) (capitalization omitted).          “The Special

Counsel,” the Order stated, “is authorized to conduct the investigation confirmed by then-FBI

Director James B. Comey in testimony before the House Permanent Select Committee on

Intelligence on March 20, 2017,” including:

       (i)      any links and/or coordination between the Russian government and individuals
                associated with the campaign of President Donald Trump; and

       (ii)     any matters that arose or may arise directly from the investigation; and

       (iii)    any other matters within the scope of 28 C.F.R. § 600.4(a).

Id. ¶ (b)(i)-(iii). “If the Special Counsel believes it is necessary and appropriate,” the Order

provided, “the Special Counsel is authorized to prosecute federal crimes arising from the

investigation of these matters.” Id. ¶ (c).




                                                 3
          Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 4 of 8



       On October 20, 2017, the Acting Attorney General confirmed the authority of the Special

Counsel to further investigate several individuals whose conduct fell directly within the scope of

the investigation described in the Appointment Order, including the defendant.

       On March 22, 2019, as required by Department regulations, the Special Counsel provided

to the Attorney General “a confidential report explaining the prosecution or declination decisions

reached by the Special Counsel.” 28 C.F.R. § 600.8(c). On April 18, 2019, the Justice Department

publicly released a redacted version of the report. Redacted from the public report are: (1) material

subject to Federal Rule of Criminal Procedure 6(e) that by law cannot be made public; (2) material

identified by the intelligence and law enforcement communities as potentially compromising

sensitive sources, methods, or techniques, as well as information that could harm ongoing

intelligence or law enforcement activities; (3) material that could affect other ongoing law

enforcement matters, including charged cases where court rules and orders bar public disclosure

by the parties of case information; and (4) information that would unduly infringe on the personal

privacy and reputational interests of peripheral third parties, which includes deliberation about

decisions not to recommend prosecution of such parties.

       On March 29, 2019, defense counsel sent a letter to Attorney General William Barr

requesting an unredacted copy of the report. On April 5, 2019, the U.S. Attorney’s Office

responded to that letter. Exh. A. The government advised defense counsel that “[a]ny evidence

gathered in the course of the Special Counsel’s investigation that relates to the allegations in the

indictment, including evidence that could be construed as exculpatory, is being provided to you in

discovery.” Id. at 1. The government further advised defense counsel that the government’s

discovery productions in this case “will also include Giglio information regarding any witness that

the government intends to call at trial.” Id. The government’s response stated that, because



                                                 4
          Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 5 of 8



relevant information is being provided to the defense in discovery, “we do not believe that there is

any basis to provide Mr. Stone’s defense team with a copy of the report itself.” Id.

                                          ARGUMENT

THE DEFENDANT IS NOT ENTITLED TO THE SPECIAL COUNSEL’S REPORT

       The defendant’s motion to compel production of an unredacted version of the Special

Counsel’s confidential report to the Attorney General should be denied. The government’s

obligations to disclose materials to the defense are governed by Federal Rule of Criminal

Procedure 16; the Jencks Act, 18 U.S.C. § 3500; and cases such as Brady v. Maryland, 373 U.S.

83 (1963), and Giglio v. United States, 405 U.S. 150 (1972). Pursuant to those authorities, the

government has made extensive discovery and will continue to do so. But the material redacted

from the public version of the Special Counsel’s report is distinct from these obligations. To the

extent redacted portions of the Special Counsel’s report may summarize or analyze evidence

relevant to Stone, as is the case with any prosecution or declination memorandum, those

summaries and analyses are not themselves evidence. Rather, they are based on evidence that the

government collected during its investigation and provided in discovery. Stone cites no case, and

the government is aware of none, holding that the government must disclose prosecution or

declination memoranda. Indeed, internal prosecution memoranda are specifically protected from

disclosure to the defense. See Federal Rule of Criminal Procedure 16(a)(2). As the government

has advised the defense, evidence gathered during the Special Counsel’s investigation relating to

the allegations in the indictment, including disclosable information that could be construed as

exculpatory or relating to the credibility of government witnesses, is being provided in discovery

as appropriate.




                                                 5
          Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 6 of 8



       In light of the fact that the defendant is already receiving this information in discovery, his

arguments in support of his motion to compel the unredacted report are unpersuasive. First, the

defendant argues that disclosure of the unredacted report “will likely support Stone’s constitutional

argument that there was no referral from Congress to the Department of Justice.” Doc. 70 at 2.

The government does not dispute that Congress did not refer the defendant to the Department of

Justice for criminal prosecution. As set forth in response to the defendant’s motion to dismiss, that

fact is irrelevant. But in any event, the defendant does not need a copy of the unredacted report to

make the argument.

       Second, the defendant argues that “the Special Counsel would have to prove at trial that a

conspiracy existed to interfere with the 2016 presidential election and that it involved the Russian

government, before Stone could be charged with obstructing an investigation into that Russian

conspiracy.” Doc. 70, at 2 (emphasis in original). This argument misstates the law. To establish

a violation of 18 U.S.C. § 1505, the government must prove that “(1) there was a proceeding before

a department or agency of the United States[,] (2) the defendant knew of or believed that the

proceeding was pending[,] and (3) the defendant corruptly endeavored to influence, obstruct, or

impede the due and proper administration of the law under which the proceeding was pending.”

United States v. Sunia, 643 F. Supp. 2d 51, 80 (D.D.C. 2009) (quoting United States v. Quattrone,

441 F.3d 153, 174 (2d Cir. 2006)). None of these elements requires the government to prove the

allegations that gave rise to the investigation in the first place. The indictment alleges, and the

evidence admitted at trial will show, that after the 2016 U.S. presidential election, the House

Permanent Select Committee on Intelligence, the U.S. Senate Select Committee on Intelligence,

and the Federal Bureau of Investigation all opened or announced investigations into Russian

interference in the 2016 U.S. presidential election. Doc. 1 ¶ 7. The defendant acted corruptly to



                                                 6
          Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 7 of 8



obstruct those investigations. And the defendant’s actions were capable of influencing the

investigations. That is all the law requires. To establish the defendant’s guilt of the crimes with

which he is charged, the government is not required to prove the existence of a conspiracy with

the Russian government to interfere in the U.S. presidential election. 1

       Third, the defendant argues that he is “entitled to know why” the government did not charge

two other individuals. Doc. 70, at 3. For the reasons set forth in the government’s opposition to

the defendant’s motion for discovery on a claim of selective prosecution, the defendant is not

entitled to this information because he has not met the rigorous standard to obtain discovery on the

government’s prosecutorial decision-making.

       Finally, the defendant’s reliance upon In re North, 16 F.3d 1234 (D.C. Cir. 1994) (Spec.

Div.), is misplaced. North concerned provisions of the now-lapsed Ethics of Government Act.

The Act authorized a Special Division of the D.C. Circuit to appoint an Independent Counsel under

defined circumstances, and directed the Independent Counsel to submit a report to the Special

Division. Id. at 1236. The Special Division could then “‘release to the Congress, the public,’ and

others ‘such portions’ of the Report ‘as the Division deem[ed] appropriate.’” Id. at 1237 (quoting

28 U.S.C. § 595(b)(3) (Supp. V 1987) (superseded and lapsed)). The decision in North reflected

the Special Division’s decision, under the statutory framework, about whether to release that

Report publicly and, if so, what portions to redact or withhold. Far from “guiding here,” Doc. 70,

at 3, North has no applicability to the defendant’s right to review non-public portions of the Special


1
  In support of this proposition, the defendant cites a sentence from a memorandum written by
Attorney General William Barr before he took office to Deputy Attorney General Rod Rosenstein
and Assistant Attorney General Steven Engel. The defendant’s reliance on this sentence is
misplaced. The cited sentence concerns the interpretation of 18 U.S.C. § 1512(c)(2), a crime with
which the defendant is not charged, to a particular set of facts that do not resemble the allegations
in the indictment. The memorandum does not argue that every obstruction statute should be
interpreted to require proof of the crime that gave rise to the investigation that was obstructed.

                                                  7
          Case 1:19-cr-00018-ABJ Document 94 Filed 05/03/19 Page 8 of 8



Counsel’s confidential report to the Attorney General, which was prepared pursuant to Justice

Department regulations and not the now-lapsed Ethics in Government Act.

                                  *      *       *       *      *

       The government is complying with its discovery obligations in this case, including its

obligation to provide the defense with disclosable material that could be construed as exculpatory

as well as information regarding the credibility of witnesses that the government intends to call at

trial. Because disclosable information that may have been redacted from the public version of the

Special Counsel’s report to the Attorney General is already being provided to the defendant in

discovery, the defendant is not entitled to an unredacted copy of the report.


                                                     Respectfully submitted,

                                                     JESSIE K. LIU
                                                     U.S. Attorney for the District of Columbia

                                                     By:    /s/
                                                     Jonathan Kravis
                                                     Michael J. Marando
                                                     Assistant United States Attorneys

                                                     Adam C. Jed
                                                     Aaron S.J. Zelinsky
                                                     Special Assistant United States Attorney
                                                     555 4th Street NW
                                                     Washington, D.C. 20530




                                                 8
         Case 1:19-cr-00018-ABJ Document 94-1 Filed 05/03/19 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Jessie K. Liu
                                                       United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


April 5, 2019

VIA EMAIL

Grant J. Smith, Esq.
Counsel to Roger Stone

        Re:     Special Counsel Report Demand

Dear Grant,

        We write to respond to your letter to Attorney General William Barr dated March 29,
2019.

        The Justice Department does not intend to provide you with a copy of the Special
Counsel’s report to the Attorney General. Any evidence gathered in the course of the Special
Counsel’s investigation that relates to the allegations in the indictment, including evidence that
could be construed as exculpatory, is being provided to you in discovery in United States v.
Roger Stone, Case No. 19-CR-18 (ABJ). The government’s discovery in Stone will also include
Giglio information regarding any witness that the government intends to call at trial. Because
evidence relevant to Mr. Stone’s case is being provided in discovery, we do not believe that there
is any basis to provide Mr. Stone’s defense team with a copy of the report itself.

        We disagree with your assertion that “Mr. Stone is entitled to understand the
circumstances and the rationale behind the decision to charge him.” Like any other criminal
defendant, Mr. Stone is entitled to obtain in discovery the evidence in the government’s
possession relevant to his case, but he is not entitled to obtain documents reflecting the
government’s rationale for its charging decisions. United States v. Armstrong, 517 U.S. 456, 468
(1996); see 28 C.F.R. § 600.8 (describing the report to the Attorney General “explaining the
prosecution or declination decisions reached” by the Special Counsel as “confidential”). We
note that the Attorney General has stated that the Justice Department is preparing the Special




                                                1
         Case 1:19-cr-00018-ABJ Document 94-1 Filed 05/03/19 Page 2 of 2



Counsel’s report for release with the necessary redactions.

                                                              Sincerely,

                                                              /s/ Jonathan Kravis
                                                              Jonathan Kravis
                                                              Michael Marando
                                                              Assistant U.S. Attorneys




                                                2
